       Case 2:13-cr-00029-WFN            ECF No. 129         filed 01/13/21      PageID.774 Page 1 of 3

 PROB 12C                                                                             Report Date: January 13, 2021
(6116)

                                        United States District Court                                      FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON

                                                         for the
                                                                                                 Jan 13, 2021
                                         Eastern District of Washington                              SEAN F. McAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Danial J. Dublin                          Case Number: 0980 2: l 3CR00029-WFN- l
 Address of Offender:
 Same of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: July 16, 2013
 Original Offense:            Felon in Possession of Firearms and Ammunition, 18 U.S.C. § 922(g)(l )

  Original Sentence:          Prison - 188 months            Type of Supervision: Supervised Release
                              TSR - 60 months

 Resentencing Judgment:       Prison - 37 months
 March 11, 2019               TSR - 36 months
 Asst. U.S. Attorney:         George J. C. Jacobs, III       Date Supervision Commenced: July 17, 2019
 Defense Attorney:            Matthew A. Campbell            Date Supervision Expires: July 16, 2022

                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

                        Standard Condition# 5: You must live at a place approved by the probation officer. If you
                        plan to change where you live or anything about your living arrangements (such as people
                        you live with), you must notify the probation officer at least 10 days before the change. If
                        notifying the probation officer in advance is not possible due to unanticipated circumstances,
                        you must notify the probation officer within 72 hours of becoming aware of a change or
                        expected change.

                        Supporting Evidence: Mr. Dublin is alleged to have failed to reside at his approved address
                        from December 18, 2020, through January 12, 2021.

                        On, July 19, 2019, supervised release conditions were reviewed and signed by Mr. Dublin,
                        acknowledging his understanding of standard condition number 5, as noted above.

                        On December 18, 2020, Mr. Dublin was approved to move from Spokane, Washington, to
                        Chelan, Washington, to live with his sister and her family. Mr. Dublin stated he will be
                        moving his personal items to his sister's house and should move in soon. Mr. Dublin made
                        a commitment to keep this officer informed of his progress with moving.
     Case 2:13-cr-00029-WFN            ECF No. 129         filed 01/13/21      PageID.775 Page 2 of 3
Prob12C
Re: Dublin, Danial J.
January 13, 2021
Page 2

                      On January 12, 2021, this officer spoke with Mr. Dublin’s sister about Mr. Dublin. She
                      reported Mr. Dublin has not relocated to her address in Chelan, Washington, and she is not
                      sure where he is currently at. She last spoke with Mr. Dublin on January 6, 2021, and she
                      would not allow Mr. Dublin to bring his girlfriend to reside at her residence. She did not
                      anticipate Mr. Dublin would be coming to her residence after their telephone call on January
                      6, 2021. As of the writing of this report, Mr. Dublin has failed to reside at his approved
                      residence and his whereabouts is unknown.
          2           Standard Condition # 2: After initially reporting to the probation office, you will receive
                      instructions from the Court of the probation officer about how and when you must report to
                      the probation officer, and you must report to the probation officer as instructed.

                      Supporting Evidence: Mr. Dublin is alleged to have failed to report to the probation officer
                      as directed on December 30, 2020, and January 6, 2021.

                      On, July 19, 2019, supervised release conditions were reviewed and signed by Mr. Dublin,
                      acknowledging his understanding of standard condition number 2, as noted above.

                      On December 18, 2020, Mr. Dublin spoke with this officer after his supervised release was
                      transferred to the probation office in Yakima, Washington. Mr. Dublin was directed to call
                      this officer every week on Wednesday, starting on December 30, 2020. Mr. Dublin
                      acknowledged the reporting instructions and made a commitment to call as directed on
                      Wednesdays to check in.

                      Mr. Dublin failed to call this officer as directed on December 30, 2020, and January 6, 2021.
                      This officer attempted to contact Mr. Dublin via telephone, but calls have gone unanswered
                      and not returned. Mr. Dublin’s current whereabouts is unknown.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegation(s) contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     January 13, 2021
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer
Case 2:13-cr-00029-WFN   ECF No. 129   filed 01/13/21   PageID.776 Page 3 of 3
